Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Provides Q1 Update of Operations and Q1 Earnings Conference Call Details Commissioning of Paciencia Operation Underway, 2008 Objectives On-track JAG - TSX/NYSE Arca CONCORD, NH, April 22 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) provided a summary today of its preliminary Q1 2008 operating performance. All figures are in U.S. dollars unless otherwise indicated. << Recent operating highlights include: - In Q1 2008, the Company produced 21,414 oz of gold at an average cash cost of $428/oz compared to 12,129 oz at an average cash cost of $273/oz during the same period last year. Costs for Q1 2008 were impacted by lower grades at Sabara and the weaker U.S. dollar against the Brazilian real. The average exchange rate in Q1 2008 was R$1.74/US $1.00 compared to R$2.11/US$1.00 in Q1 2007; - Q1 2008 gold sales totaled 20,344 oz at an average price of $924 compared to Q1 2007 figures of 9,885 oz at an average price of $662; - In Q1 2008, Turmalina produced 17,155 oz of gold at an average cash cost of $387/oz compared to 7,423 oz at an average cash cost of $206/oz in Q1 2007. During March of this year, operations at Turmalina were slightly impacted by required maintenance to the crushing circuit and one of the two milling circuits. A total of four days of production were effectively lost in order to complete the necessary repairs. During Q1 2008 the following was achieved at Turmalina: - Ore production totaled 114,100 tonnes at an average grade of 5.46 g/t. - Ore processed through the mill totaled 102,000 tonnes at an average grade of 5.71 g/t. - The average gold recovery grade was 88%, slightly below the design rate of 90%, but trended higher during the quarter. - Mine development totaled 884 meters including approximately 200 meters in the Satinoco mineralized body. - The program to confirm the continuity of the main ore body at Turmalina is in process where a drill hole to approximately 1,000 meters is underway. The results of this program are expected mid-2008. - Work on the Turmalina expansion feasibility study has been completed and is undergoing a final review. These results are expected to be announced by the Company during May. - In Q1 2008 Sabara produced 4,259 oz of gold at an average cash cost of $594/oz compared to 4,706 oz at an average cash cost of $378/oz in the same period in 2007. Cash operating costs in the most recent quarter were primarily impacted by lower grades, as expected. The feed grade of ore processed in Q1 2008 averaged 1.61 g/t compared to 2.9 g/t in Q1 2007. Production from the new higher grade Serra Paraiso mineralized zone located near the Sabara Plant is scheduled to begin in Q3 2008; - Commissioning of the Paciencia Operation is underway with all circuits now operating. Loading of the processing circuits begins April 25 and gold production is expected during May. - Management currently estimates gold production and cash operating costs for FY 2008 as follows: FY 2008 Est. FY 2008 Est. Operation Production Cash Cost (oz) ($/oz) Turmalina 88,000 299-310 Paciencia 49,000 364-370 Sabara 23,000 539-550 Total 160,000 353-359 Note: Estimated cash costs based on an exchange rate of R$1.70/US$1.00. - The Caete Project remains on schedule with the feasibility study nearing completion. A formal announcement of the finding will be released during May. - Under the Normal Course Issuer Bid program announced in August 2007, the Company has purchased 381,100 shares at an average price of $10.30 from Q4 2007 through April 21, 2008. >> Daniel Titcomb, Jaguar's President and CEO stated, "Jaguar continues to execute on its business plan on-schedule to build greater value for our shareholders. With the commissioning of our third gold production facility now underway, we have further demonstrated our ability to successfully develop projects on time and on budget. With each milestone we set, our confidence grows stronger on our commitment to reach 700,000 oz of gold production by 2014." Q1 Earnings Release and Conference Call Details Jaguar will release its Q1 2008 financial and operating results after the market close on May 7, 2008. The Company will hold a conference call the following morning, May 8 at 9:00 a.m. EDT, to discuss the results. North American participants may access the call toll-free by dialing 800-218-4973. International participants should call 213-416-2196. Persons wishing to participate in this conference call are asked to dial-in at least five minutes prior to the start time to ensure prompt access to the call. Jaguar will provide a web cast of this call over the Internet, which can be accessed from the Calendar of Events tab located on the Company's homepage at www.jaguarmining.com. An archive of the web cast and the audio replay will be available approximately one hour after the call ends. The audio replay can be accessed by calling 800-675-9924 from North America or 213-416-2185 outside of North America. The replay ID number is 50808. About Jaguar Jaguar is one of the fastest growing gold producers in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais. Jaguar is actively exploring and developing additional mineral resources at its 72,000 acre land base in Minas Gerais and on an additional 159,000 acres in the state of Ceara in the Northeast of Brazil through a joint venture.
